—Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered November 14, 1991, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and sentencing him to a term of 5 to 15 years, is affirmed.
Defendant’s motion to suppress was properly denied without a hearing since his motion papers contained no more than conclusory and pro forma assertions that he was not engaging in any illegal activity or suspicious behavior at the time and place of his arrest. We have repeatedly held that a hearing is not required where, as here, defendant’s motion papers consist entirely of legal conclusions and are devoid of any factual content. Defendant had the burden of describing the circumstances surrounding his arrest and the details of the supposedly improper police conduct. He failed to meet that burden (see, People v Coleman, 191 AD2d 390, 391 [citing, inter alia, People v Martinez, 187 AD2d 310, lv granted 81 NY2d 796], lv granted 81 NY2d 1022).
Further, we note that although the court’s denial was with leave to renew upon sufficient facts, no further attempt was made by defendant to elaborate his allegations before his plea *99of guilty was entered. This is not surprising in view of the circumstances surrounding defendant’s arrest. Defendant and another gained access to the apartment of a man, his wife and children and, armed with a loaded and operable pistol, bound and gagged the family and stole money and jewelry from them. The police, who had been notified, arrested defendant inside the premises.
The dissent notes that "[wjhen one is simply standing lawfully in a place, engaging in no overt illegal activity it is difficult, and frequently impossible, to set forth, in detail, facts establishing the negative”. Defendant is not required to "establish” or prove any lack of illegal activity on his part. In the situation presented here, however, defendant was obligated to offer, with a modicum of specificity, some facts underlying his own actions and the circumstances of his arrest inside the very premises at 601 West 163rd Street, where the crimes took place, which would raise an issue as to the claimed police illegality. Concur — Sullivan, J. P., Ross and Asch, JJ.